Rule 23 order filed                2015 IL App (5th) 120401
July 16, 2015;
Motion to publish granted               NO. 5-12-0401
August 20, 2015.
                                            IN THE

                            APPELLATE COURT OF ILLINOIS

                              FIFTH DISTRICT
________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,        )     Appeal from the
                                            )     Circuit Court of
      Plaintiff-Appellee,                   )     Perry County.
                                            )
v.                                          )     No. 10-CF-82
                                            )
JAMES GLAZIER,                              )     Honorable
                                            )     James W. Campanella,
      Defendant-Appellant.                  )     Judge, presiding.
________________________________________________________________________

       PRESIDING JUSTICE CATES delivered the judgment of the court, with opinion.
       Justices Goldenhersh and Chapman concurred in the judgment and opinion.

                                      OPINION

¶1     The defendant, James Glazier, was convicted of first-degree murder after a

stipulated bench trial in the circuit court of Perry County and was sentenced to 60 years

in prison. The defendant was 17 years old at the time of the murder; the victim was 15.

¶2     The defendant raises numerous issues on appeal, the first being that the evidence

presented at the stipulated bench trial was insufficient to prove him guilty of first-degree

murder in that he did not have the specific intent to kill the victim. The defendant also

contends the automatic transfer statute of the Illinois Juvenile Court Act of 1987 (705

ILCS 405/5-130 (West 2010)) violates the United States and Illinois Constitutions

                                             1
because all 17-year-olds charged with first-degree murder are treated as adults during

prosecution and sentencing without any consideration of their youthfulness.            The

defendant further argues that his 60-year sentence was excessive in light of his age, his

lack of prior criminal history, his secondary role in the offense, and his strong potential

for rehabilitation. The defendant also finds fault with his counsel at sentencing in that

counsel agreed with the State to the maximum sentence of 60 years and completely failed

to advocate on the defendant's behalf for a lesser sentence. Lastly, the defendant argues

that he has been required to register as a sex offender even though the trial court made no

finding that the first-degree murder was sexually motivated. We affirm, but remand for a

determination as to whether the murder was sexually motivated and whether the

defendant is required to register as a sex offender.

¶3        We initially note, as previously stated, this case was presented as a stipulated

bench trial.     During a pretrial conference, defense counsel stated that he would be

presenting the defendant's case as a stipulated bench trial because his primary objective

was to preserve for appellate review the issue of whether the defendant's statements to the

police were properly obtained. The issue pertaining to the suppression of the defendant's

statements to the police, however, is not before us. Accordingly, the facts recited herein

are taken both from the stipulated statement of facts and the defendant's statements to the

police.

¶4        According to the stipulated statement of facts, on July 25, 2010, two fishermen

contacted the police to report that a badly decomposed body was floating in the creek

near the Beaucoup Creek Bridge. After being recovered, the body was identified with the
                                          2
use of dental records as the victim, Sidnee Stephens. The autopsy listed the cause of

death as "homicidal violence."

¶5     As part of their investigation into Sidnee's murder, the police questioned various

members of the P-Town Saints, a local gang. One of the leaders of the gang, Carl, gave a

statement implicating the defendant in Sidnee's murder.       The defendant denied the

allegations and ended the interview with a request for an attorney. Later in the day, the

defendant's mother arrived at the police station requesting to speak with her son. She was

permitted to speak with him, and shortly thereafter, the defendant agreed to waive his

rights and gave a recorded confession pertaining to his involvement in Sidnee's murder.

¶6     The evidence revealed that on Sunday, July 18, 2010, the defendant was hanging

out with other members of the P-Town Saints, specifically, Carl, who was 18 years old,

and Robbie, who was 15 years old. Carl was second in command of the gang, while the

defendant was third in line. For the past three weeks, the defendant had been staying

with Carl at the house belonging to Carl's grandfather. Because Carl did not have a

driver's license, the defendant drove Carl everywhere.

¶7     During the evening of July 18, Carl, Robbie, and the defendant were driving

around town when Carl suddenly announced that they were going to kill Sidnee. Carl

had a .22 semi-automatic in his pants and allegedly told Robbie and the defendant,

according to the defendant, that if they did not cooperate, he would shoot them "on the

spot." Also, according to the defendant, Carl further threatened Robbie and the defendant

that if they ever talked, he would kill them as well.


                                              3
¶8     The three arrived at Sidnee's house around 1 a.m. on July 19. The defendant

entered the house through an unlocked patio door and opened another door for Robbie

and Carl to enter. The defendant started to wake Sidnee but then jumped on her when she

tried to scream. In order to keep her quiet, he put his hand over her mouth. The

defendant then taped her hands and mouth. While doing so, the defendant put his arm

around Sidnee in a choke hold with the bend of his elbow around her mouth. Sidnee

passed out.   The defendant believed Sidnee passed out because he may have been

choking her too hard. While Sidnee was unconscious, the defendant and Robbie dragged

Sidnee's body through the yard. When Sidnee came to and tried to yell again, the

defendant and Robbie got back on top of her. The defendant held her down until she

passed out again. Carl then told the defendant to get the car. The defendant did so, and

Carl and Robbie dragged Sidnee to the car. She was still passed out when they put her in

the car, although the defendant also thought she could already be dead. They then drove

to the Beaucoup Creek Bridge, stopping on the bridge midway, and removed Sidnee from

the car. As she lay on the ground, Carl told Robbie to turn around. The defendant closed

his eyes and heard four gunshots. The defendant and Robbie then pushed Sidnee's body

off the bridge into the water. The three left to bury Carl's gun and their clothes.

¶9     A few days later, Carl and the defendant returned to the spot where they had

thrown Sidnee's body off the bridge. Because her body was floating under the bridge,

Carl gave the defendant a cement block and strap to tie around her. The defendant did as

instructed, but not wanting to touch her, he tied the block to her arm.


                                              4
¶ 10   The defendant did not know why Carl wanted to kill Sidnee. Carl and Sidnee had

dated at one point, but she had broken up with him some two or three months earlier and

already had started dating someone else. The defendant further reported that Sidnee had

the reputation for being a snitch and she allegedly had snitched on the defendant to their

school.

¶ 11   The trial court reminded the defendant that after the reading of the stipulated

statement of facts, and without any further evidence from the defendant, it was inevitable

that he would be found guilty of the offense of first-degree murder. The defendant did

not present any other evidence, and the court accordingly found him guilty. The court

also honored the agreed-upon recommendation for a sentence of 60 years, and further

noted that it should not be misunderstood that the defendant was pleading guilty.

¶ 12   The defendant argues on appeal that the evidence presented at the stipulated bench

trial was insufficient to prove he was guilty of first-degree murder when it was not shown

that he had the specific intent to kill Sidnee or that his alleged actions of strangling her

caused her death.

¶ 13   When presented with a challenge to the sufficiency of the evidence, the relevant

question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt. People v. Evans, 209 Ill. 2d 194, 209, 808 N.E.2d 939, 947

(2004); People v. Givens, 364 Ill. App. 3d 37, 43, 846 N.E.2d 951, 956 (2005). Even in a

stipulated bench trial, the State must still prove the defendant's guilt beyond a reasonable

doubt. See People v. Horton, 143 Ill. 2d 11, 21, 570 N.E.2d 320, 324 (1991). After a
                                          5
stipulated bench trial in which sufficient evidence is presented, however, factual guilt is a

foregone conclusion. People v. Gonzalez, 313 Ill. App. 3d 607, 617-18, 730 N.E.2d 534,

544 (2000). Neither a reasonable defendant nor a prosecutor would choose to pursue a

stipulated bench trial if the evidence were doubtful. Gonzalez, 313 Ill. App. 3d at 617,

730 N.E.2d at 544.

¶ 14   A defendant commits first-degree murder when he kills an individual without

lawful justification and he intends to kill that individual. 720 ILCS 5/9-1(a)(1) (West

2010). The State need not prove a defendant's intent to kill by direct evidence. The

intent may be inferred from the circumstances surrounding the death. People v. Givens,

364 Ill. App. 3d 37, 44, 846 N.E.2d 951, 957 (2005). Circumstantial evidence is proof of

certain facts and circumstances from which the trier of fact may infer other connected

facts that human experience dictates usually and reasonably follow. People v. Grathler,

368 Ill. App. 3d 802, 808, 858 N.E.2d 937, 942 (2006). The defendant believes the

evidence here proves that it was Carl's plan to kill Sidnee and that it was Carl who

threatened to kill him and Robbie if they did not cooperate. It was also Carl who

threatened to kill them if they ever talked about the incident. According to the defendant,

he did what Carl told him to do at gunpoint. As the defendant points out, he clearly took

Carl's threats seriously, as evidenced by his refusing to talk to the police until assured that

Carl was in jail and could not hurt him. Moreover, the defendant asserts he never

intended to kill Sidnee. He was only trying to get her to stop moving and yelling. It was

Carl who shot her after she had passed out. The defendant points to the fact that the

precise circumstances of how Sidnee died were not shown by the autopsy. In fact, he
                                         6
argues, the autopsy did not indicate whether the cause of her death was from being

choked, from the gunshots fired by Carl, or from drowning.

¶ 15   While the State does have the burden of proving a defendant's intent in a murder

case, that burden is met when the State has established that the defendant voluntarily and

willfully committed an act, the natural tendency of which is to cause death or great bodily

harm. People v. Fickett, 204 Ill. App. 3d 220, 232, 562 N.E.2d 238, 245 (1990). Since

proof of a defendant's intent to kill can rarely be based on direct evidence, such intent

may be implied from the character of the act. People v. Givens, 364 Ill. App. 3d 37, 44,

846 N.E.2d 951, 957 (2005); Fickett, 204 Ill. App. 3d at 232, 562 N.E.2d at 245. A

defendant is presumed to intend the natural and probable consequences of his or her acts.

Evidence that the defendant committed a voluntary and willful act which has the natural

tendency to cause death or great bodily harm is sufficient to prove the intent required for

the offense of murder. Givens, 364 Ill. App. 3d at 44, 846 N.E.2d at 957; Fickett, 204 Ill.

App. 3d at 232, 562 N.E.2d at 245.

¶ 16   Although the defendant now claims he may not have wanted to kill Sidnee, the

sole reason he went to her house with Carl and Robbie in the early morning hours of July

19 was to kill her. The defendant put his hand over her mouth, and when she broke free,

he jumped on her and put a choke hold on her until she passed out. The act of putting a

choke hold on a person until they are unconscious, or possibly even dead, and then

helping throw the body off a bridge into the creek below are intentional acts which

represented a gross indifference to the life of Sidnee. A defendant must be presumed to

intend the natural and probable consequences of his acts. Evidence that the defendant
                                          7
committed a voluntary and willful act such as choking, which has the natural tendency to

cause death, is sufficient to prove the intent required for the offense of murder. See

Givens, 364 Ill. App. 3d at 44, 846 N.E.2d at 957; Fickett, 204 Ill. App. 3d at 233, 562

N.E.2d at 245. Moreover, the mere fact that Carl had a gun and threatened to use it on

the defendant is insufficient to absolve defendant of his actions. The defendant entered

Sidnee's house alone. He could have refused to let Carl or Robbie inside, or he could

have woken the family, or called the police. At another point, after dragging Sidnee's

unconscious body outside, the defendant left for several minutes to get the car. The

defendant could have gotten in the car and kept driving, away from the scene. Instead, he

drove back to Sidnee's location and then helped put her body in the car. As previously

noted, the defendant and Carl were in the same gang. The defendant stated that he would

take a bullet for Carl because they were such tight friends and that they would never keep

anything from each other. He also admitted to hating snitches and declared he would do

bodily harm to someone if they snitched. There was more than sufficient evidence

presented to establish the defendant's intent to kill in this instance.

¶ 17   The defendant asserts that Sidnee might not have died from the defendant choking

her, and she might have died from the shots fired by Carl, or she might have drowned

after being thrown off the bridge.        While true, it is immaterial.   It has long been

established that a person is guilty of murder if his criminal acts contribute to causing the

victim's death, even if those acts are not the sole and immediate cause of death. People v.

Crane, 333 Ill. App. 3d 768, 773, 776 N.E.2d 892, 898 (2002); People v. Derr, 316 Ill.

App. 3d 272, 276, 736 N.E.2d 693, 698 (2000). The defendant's actions caused, or at
                                        8
least contributed to, Sidnee's death. His act of choking her, be it to her death or simply to

unconsciousness, contributed to causing her death, even if that act was not the sole and

immediate cause of her death. See Derr, 316 Ill. App. 3d at 276, 736 N.E.2d at 698.

Again, there was more than sufficient evidence presented to establish that the defendant

intended to murder Sidnee and that he caused her death. Considering the evidence in the

light most favorable to the prosecution, the inferences accepted by the trial court, acting

as finder of fact, are neither inherently impossible nor unreasonable.           Instead, the

evidence proves the defendant participated in a cold-blooded murder.

¶ 18   The defendant next contends on appeal that the exclusive jurisdiction and

automatic transfer statutes of the Juvenile Court Act of 1987 violate the United States and

Illinois Constitutions because they treat all 17-year-old minors charged with first-degree

murder as adults during prosecution and sentencing, without any consideration of their

youthfulness and its attendant characteristics.

¶ 19   We initially note that the constitutionality of a statute is a question of law that is

reviewed de novo. People v. Hollins, 2012 IL 112754, ¶ 13, 971 N.E.2d 504. We have a

duty to construe a statute in a manner that upholds its validity and constitutionality if it

can be reasonably done. Hollins, 2012 IL 112754, ¶ 13, 971 N.E.2d 504. A statute will

be upheld under the rational basis test, provided no fundamental right is at issue, if it

bears a rational relationship to a legitimate legislative purpose and is neither arbitrary nor

unreasonable. Hollins, 2012 IL 112754, ¶ 15, 971 N.E.2d 504.

¶ 20   Under section 5-130(1)(a) of the Juvenile Court Act of 1987 (Act), 17-year-old

defendants charged with first-degree murder are statutorily excluded from proceedings
                                         9
under the Act. 705 ILCS 405/5-130(1)(a) (West 2010). If such a defendant is convicted,

the court must sentence the offender to a term of 20 to 60 years or more in prison. 705

ILCS 405/5-130(1)(c)(i) (West 2010); 730 ILCS 5/5-4.5-20(a), 5-8-1 (West 2010). The

legislature enacted the excluded jurisdiction statutes in response to the overall rise in

violent juvenile crime. People v. J.S., 103 Ill. 2d 395, 406-07, 469 N.E.2d 1090, 1096

(1984). Given that the State has a legitimate interest in curtailing crime and in promoting

the safety and welfare of its citizenry, in addition to the fact that no defendant has a

constitutional, common law, or statutory right to be treated as a juvenile (see In re M.I.,

2013 IL 113776, ¶ 46, 989 N.E.2d 173; People v. P.H., 145 Ill. 2d 209, 223, 582 N.E.2d
700, 706 (1991)), the legislature has the authority to define the limits of juvenile court

jurisdiction. See People v. J.S., 103 Ill. 2d 395, 402, 469 N.E.2d 1090, 1093 (1984). It is

neither arbitrary nor unreasonable for the legislature to require criminal prosecution and

sentencing for older juveniles charged with the worst crimes. P.H., 145 Ill. 2d at 232-33,

582 N.E.2d at 711. The legislature rationally determined that removing such minors from

the shelter of the juvenile system would better protect the public. Accordingly, our courts

have determined that excluded jurisdiction provisions comport with both substantive and

procedural due process. See, e.g., People v. J.S., 103 Ill. 2d 395, 469 N.E.2d 1090

(1984).   See also People v. Patterson, 2014 IL 115102, 25 N.E.3d 526; People v.

Harmon, 2013 IL App (2d) 120439, 26 N.E.3d 344; People v. Willis, 2013 IL App (1st)
110233, 997 N.E.2d 947.

¶ 21   Similarly, statutorily excluding 17-year-old homicide defendants from juvenile

court does not constitute cruel and unusual punishment under the eighth amendment of
                                          10
the United States Constitution or violate the proportionate penalties clause of the Illinois

Constitution (Ill. Const. 1970, art. I, § 11). The automatic transfer provision governs only

the procedure to be used for adjudicating the culpability of the juvenile under the criminal

code, reflecting a legislative determination that certain minors are not eligible for the

administrative scheme of the juvenile court. Harmon, 2013 IL App (2d) 120439, ¶¶ 55,

62, 26 N.E.3d 344. It decides which forum will hear a juvenile defendant's case; it does

not determine a juvenile defendant's specific sentence. In re M.I., 2013 IL 113776, ¶ 44,

989 N.E.2d 173; In re M.C., 319 Ill. App. 3d 713, 719, 745 N.E.2d 122, 127 (2001). The

determination that a juvenile's case will not be tried in juvenile court obviously impacts

the severity of the potential sentence, but it does not become part of the sentencing

process. Rather, the transfer decision occurs before a finding of guilt, and thus neither

constitutes punishment nor imposes a penalty. See, e.g., People v. Harmon, 2013 IL App

(2d) 120439, 26 N.E.3d 344; People v. Johnson, 2013 IL App (5th) 110112, 998 N.E.2d
185. While the cases which the defendant relies upon may prohibit the imposition of the

harshest penalties upon juveniles in certain circumstances, they do not justify departure

from the principle that juveniles have no constitutional or common law right to

adjudication in juvenile court. See Patterson, 2014 IL 115102, ¶¶ 104-06, 25 N.E.3d
526; Harmon, 2013 IL App (2d) 120439, ¶¶ 59-62, 26 N.E.3d 344. We, too, recognize

and share our Illinois Supreme Court's concern over the absence of any judicial discretion

with respect to the automatic juvenile transfer provision, given the possible effect of the

unique qualities and characteristics of youth on a juvenile's judgment and actions. See

Patterson, 2014 IL 115102, ¶ 111, 25 N.E.3d 526.           Until the legislature responds,
                                      11
however, and reevaluates the automatic transfer provision in light of current scientific

and sociological evidence indicating a need for the exercise of judicial discretion in

determining the appropriate setting for proceeding in these types of juvenile cases, we are

bound to follow the law as it exists today.

¶ 22   For his third point on appeal, the defendant contends his sentence is excessive

given that he just turned 17 years old, his lack of prior criminal history, his secondary

role in the offense where he was not the mastermind, and his strong potential for

rehabilitation.   The defendant further asserts he was denied effective assistance of

counsel when counsel agreed with the State to a maximum sentence of 60 years, failed to

provide any mitigating evidence, advised the defendant not to give a statement in

allocution, and failed to file a motion to reconsider sentence on his behalf. The defendant

also believes the trial court erred in simply adopting the parties' agreed-upon

recommendation of 60 years when the defendant had not pled guilty. The defendant

forgets, however, that he was charged with a murder so heinous that he was eligible for

natural life in prison (see 730 ILCS 5/5-8-1 (West 2010)), and notice was given of the

State's intention to seek just such a sentence. In fact, the defendant was charged with

numerous other offenses, including multiple counts of murder, aggravated kidnapping,

home invasion, residential burglary, and concealment of a homicidal death. Many of

these charges required mandatory consecutive sentences. The defendant could have

received natural life for murder plus as much as 75 years for aggravated kidnapping and

home invasion. One of the benefits the defendant received in exchange for his agreement

to a stipulated bench trial was the State's agreement to only seek a prison sentence of 60
                                             12
years for Sidnee's murder and dismissal of all other charges which were mandatorily

consecutive. A sentence within the statutory limits for an offense will only be deemed

excessive and the result of an abuse of discretion when the sentence is greatly at variance

with the spirit and purpose of the law, or manifestly disproportionate to the nature of the

offense. See, e.g., People v. Stacey, 193 Ill. 2d 203, 209-10, 737 N.E.2d 626, 629 (2000).

Here, the trial court considered all the facts before sentencing the defendant to 60 years, a

sentence which was a major reduction in the sentence the defendant would have been

likely to serve should he have been convicted on the other counts with which he was

originally charged. Given the circumstances, the defendant's sentence was well within

the spirit of the law. See People v. Fern, 189 Ill. 2d 48, 53-54, 723 N.E.2d 207, 209-10

(1999).

¶ 23   The defendant also argues that he received ineffective assistance of counsel with

respect to his sentencing. After the defendant's motion to suppress his confession was

denied, the defendant and his attorney decided to enter into a stipulated bench trial. A

stipulated bench trial is a legal fiction created solely to give the defendants the benefit

and convenience of a guilty plea while avoiding the consequences of waiver or forfeiture.

Gonzalez, 313 Ill. App. 3d at 617, 730 N.E.2d at 544; People v. Cunningham, 286 Ill.

App. 3d 346, 348, 676 N.E.2d 998, 1000 (1997). One of the huge benefits the defendant

received in exchange for his agreement to a stipulated bench trial was the State's

agreement to seek only 60 years in prison for Sidnee's murder, instead of life, as well as

the dismissal of all other charges against him. Contrary to the defendant's assertions,

defense counsel negotiated the dismissal of numerous counts and allowed the defendant
                                          13
to escape a natural-life-plus sentence.    Pursuing the dismissal of numerous charges

against the defendant and obtaining a lesser sentence, even though a lengthy one, is valid

trial strategy. Defense counsel's strategic choices, made after investigation of the law and

the facts, are unassailable in this instance. See People v. Ramsey, 239 Ill. 2d 342, 433,

942 N.E.2d 1168, 1218 (2010).

¶ 24   For his final point on appeal, the defendant argues he was required to register as a

sex offender even though the sentencing court never determined that Sidnee's murder was

sexually motivated. See People v. Black, 394 Ill. App. 3d 935, 942, 917 N.E.2d 114, 120

(2009). The defendant admits though that, while he is not required to register under Sex

Offender Registration Act (SORA) (730 ILCS 150/1 et seq. (West 2010)), he will be

required to register under the Child Murderer and Violent Offender Against Youth

Registration Act (VOYRA) (730 ILCS 154/1 et seq. (West 2010)). See People v. Craig,

374 Ill. App. 3d 375, 377, 871 N.E.2d 273, 275 (2007). The defendant is correct that the

sentencing court made no finding that Sidnee's murder was sexually motivated. He is

also correct that he should be required to register under VOYRA if not under SORA.

Accordingly, we remand this cause to the sentencing court for a determination as to

whether the offense was sexually motivated and under which provision the defendant is

required to register. See Black, 394 Ill. App. 3d at 942-43, 917 N.E.2d at 120; 730 ILCS

154/86 (West 2010).

¶ 25   For the aforementioned reasons, we affirm the judgment of the circuit court of

Perry County but remand this cause for the trial court's determination as to whether the

murder was sexually motivated.
                                            14
¶ 26   Affirmed in part and remanded in part.




                                           15
                                     2015 IL App (5th) 120401

                                           NO. 5-12-0401

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                                    FIFTH DISTRICT
_____________________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,          )     Appeal from the
                                              )     Circuit Court of
       Plaintiff-Appellee,                    )     Perry County.
                                              )
v.                                            )     No. 10-CF-82
                                              )
JAMES GLAZIER,                                )     Honorable
                                              )     James W. Campanella,
       Defendant-Appellant.                   )     Judge, presiding.
_____________________________________________________________________________________

Rule 23 Order Filed:                   July 16, 2015
Motion to Publish Granted:             August 20, 2015
Opinion Filed:                         August 20, 2015
_____________________________________________________________________________________

Justices:             Honorable Judy L. Cates, P.J.

                    Honorable Richard P. Goldenhersh, J., and
                    Honorable Melissa A. Chapman, J.,
                    Concur
_____________________________________________________________________________________

Attorneys           Michael J. Pelletier, State Appellate Defender, Alan D. Goldberg, Deputy
for                 Defender, Jean Park, Assistant Appellate Defender, Office of the State
Appellant           Appellate Defender, First Judicial District, 203 N. LaSalle, 24th Floor,
                    Chicago, IL 60601
_____________________________________________________________________________________

Attorneys           Hon. David Stanton, State's Attorney, Perry County Courthouse, P.O. Box
for                 377, Pinckneyville, IL 62274; Patrick Delfino, Director, Stephen E. Norris,
Appellee            Deputy Director, Sharon Shanahan, Staff Attorney, Office of the State's
                    Attorneys Appellate Prosecutor, Fifth District Office, 730 E. Illinois Highway
                    15, Suite 2, P.O. Box 2249, Mt. Vernon, IL 62864
_____________________________________________________________________________________